Citation Nr: 0821559	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-39 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 16, 
2003 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1966 to December 1967.

Procedural history

The remote procedural history of this case will be discussed 
in detail in the Board's analysis below.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island which granted service connection for PTSD 
effective January 16, 2003.  In September 2006, the veteran 
disagreed with the assigned effective date.  A Statement of 
the Case (SOC) was issued by the RO in December 2006.  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in December 2006.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the RO in Providence, Rhode Island in 
May 2008.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  Claims by the veteran for service connection for a 
psychiatric disability were denied by the RO in unappealed 
August 1968 and January 1976 RO decisions. 

2.  A claim for entitlement to service connection for mental 
disorders was received September 8, 1998, which was 
ultimately granted by VA. 

3.  The earliest date the veteran was diagnosed with PTSD is 
May 31, 2001.


CONCLUSION OF LAW

The criteria for an effective date of May 31, 2001, but no 
earlier, for the grant of service connection for PTSD have 
been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (q), (r) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned date of January 16, 2003 for the grant of 
service connection for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The veteran 
was informed of VA's duty to assist him in the development of 
his claim in letters dated February 2007 and April 2007.  

Crucially, VCAA notice is not necessary in this case because, 
as is more thoroughly explained below, the outcome of this 
earlier effective date claim depends exclusively on documents 
which are already contained in the veteran's VA claims 
folder.  Specifically, the United States Court of Appeals for 
Veterans Claims (Court) has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  
See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No 
additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2007).   He has been ably represented 
by his service organization.  He testified at a personal 
hearing before the undersigned Veterans Law Judge in may 
2008.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

With respect to service connection claims, which are granted 
following the submission of new and material evidence, 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(II), (r) (2007).



Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  
The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert,        1 Vet. App. at 54.


Analysis

Factual background

The Board finds that a brief recapitulation of the procedural 
history of this case will aid in an understanding of its 
decision.

The veteran initially filed a claim of entitlement to service 
connection for a 'nervous condition' [by which was meant a 
psychiatric, rather than a neurological, disorder] in 
December 1967, immediately upon his discharge from service.  
That claim was denied in an August 1968 RO rating decision on 
the basis that the veteran's mental disorder, diagnosed as 
emotionally unstable personality, was a congenital or 
developmental abnormality and was not considered by VA to be 
a disability for which service connection could be awarded.  
See 38 C.F.R. §§ 3.303, 4.9, 4.127 (2007).  The veteran did 
not disagree with that decision, and it is final.  See 
38 U.S.C.A. § 7105 (West 2002).

In December 1975, the veteran filed a second claim of 
entitlement to service connection for a 'nervous condition.'  
The RO declined to reopen the veteran's December 1967 claim 
because new or material evidence had not been submitted.  See 
a letter dated January 1976 from the RO to the veteran.  The 
veteran did not disagree with that decision.  That decision, 
too, is final

In September 1998, the veteran filed another claim for 
service connection for a 'mental disorder', incorporating by 
reference the findings of a September 1994 Social Security 
Administration (SSA) decision, which granted him disability 
benefits.  The RO evidently interpreted the veteran's claim 
[on VA Form 21-526, Veteran's Application for Compensation or 
Pension], as a claim for a non service-connected pension 
only.  A rating decision was issued in March 1999, which 
awarded the veteran a nonservice-connected pension, effective 
September 8, 1998.  This decision did not address a service-
connection claim.

In January 2003, the veteran filed a claim of entitlement to 
service connection for PTSD.  The claim was ultimately 
granted in July 2006.  A fifty percent disability rating was 
assigned, effective January 13, 2003.  This appeal followed.

The Board notes that during the pendency of this appeal, the 
veteran was granted an increased rating of 70 percent, 
effective August 21, 2006, for his service-connected PTSD.  
He has not challenged the effective date of the increased 
rating.

Discussion

As indicated above, the effective date of service connection 
is the date of claim or the date of entitlement, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007).

With respect to the date of claim, the RO determined that the 
veteran filed an original claim of entitlement to service 
connection for PTSD on January 16, 2003, and that this is 
therefore the effective date of the award of service 
connection.  
The veteran contends that he is entitled to an earlier 
effective date of September 8, 1998, which is the date of his 
claim of entitlement to service connection for a 'mental 
disorder.'  See the May 2008 hearing transcript, pages 3-5.  

After a careful review of the record, the Board concludes 
that the date of the claim on which entitlement to service 
connection for PTSD was granted was indeed September 8, 1998.  
As summarized above, the veteran's initial claim for a 
'nervous condition' was filed in December 1967 and was denied 
in a rating decision dated August 1968.  The veteran did not 
disagree with that decision.  In December 1975, the veteran 
again filed a claim of entitlement to service connection for 
a 'nervous condition.'  The RO notified the veteran in 
January 1976 that his claim would not be reopened "in 
absence of new or material evidence."  The Board notes that 
it is not clear from the veteran's claims file whether he was 
also notified of his appeal rights at that time.  However, it 
is the opinion of the Board that based upon the presumption 
of administrative regularity, the veteran was appropriately 
notified of said rights.  Indeed, it is presumed that 
government officials "have properly discharged their official 
duties."  See United States v. Chemical Foundation, Inc., 272 
U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 
2 Vet. App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA.  The Court found 
that the presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties.  See also Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

In this case, the evidence of record does not serve to rebut 
the presumption of administrative regularity [i.e., the 
presumption that the RO notified the veteran of his rights of 
appeal at the time that it notified him of the denial of his 
claim].  Moreover, neither the veteran nor his representative 
have suggested that the RO failed to notify him of said 
rights.  The Board, therefore, finds that the January 1976 
decision is the last final denial of record.

On September 8, 1998, the RO received the veteran's newly 
submitted VA Form 21-526, Veteran's Application for 
Compensation or Pension.  Interestingly, the RO only 
processed the veteran's claim as entitlement to non service-
connected pension.  [A non service-connected pension was 
granted in a rating decision dated March 1999].  Although the 
Board recognizes the ambiguity of the veteran's 1998 claim 
[which seemed to indicate he was seeking a nonservice-
connected pension only], it is apparent from his 
communications to the VA examiners, in conjunction with his 
claim, that he intended to apply for service connection.  
Specifically, the December 1998 VA general medicine examiner 
noted that the veteran suffered from manic depression "that 
[he] feels he has had since he was in the military."  Also, 
the December 1998 VA mental disorder examination report 
indicated that the veteran "received an Honorable discharge 
under [a] medical condition which he feels was due to a 
mental breakdown."

Based on the veteran's presentation is 1998, the Board finds 
that the September 1998 claim encompassed not only a claim 
for nonservice-connected pension, but also for service 
connection for a "mental disorder".  This claim was not 
acted upon by the RO and, therefore, constitutes an 
unadjudicated claim of entitlement to service connection for 
a 'mental disorder.'  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  Therefore, the September 8, 1998 
claim was the last unadjudicated claim of record at the time 
of the July 2006 rating decision.   To this extent, the Board 
agrees with the contentions made by the veteran and his 
representative.

Additionally, the Board has not identified any claim of 
service connection for PTSD, prior to September 1998, upon 
which the RO failed to act.  In Brannon v. West, 12 Vet. App. 
32 (1998), the Court observed that while VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues that were not raised by the claimant.  The Court 
has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994) ["[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue...[t]he indication need not be express or 
highly detailed; it must only reasonably raise the issue].  
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991)].  As explained above, there is nothing in the record 
which could be reasonably construed as a formal or informal 
claim of service connection for PTSD prior to the September 
8, 1998 claim of entitlement to service connection for a 
mental disorder.

This does not end the Board's inquiry, however.  As was 
discussed above, under the law and regulations the date of 
service connection is the date of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  The Board must therefore determine 
when entitlement to service connection for PTSD arose.

A careful review of the medical evidence demonstrates that 
the veteran was initially diagnosed with PTSD on May 31, 
2001.  No earlier mention of PTSD appears in the medical 
reports.  The board finds that this is the date that 
entitlement to service connection for PTSD arose.  
  
The Board recognizes that the veteran contended in his 
December 2006 substantive appeal, that he was diagnosed with 
PTSD in 1998.  However, after thorough review of the medical 
evidence of record, the Board has identified no such 
diagnosis.  
In the December 1998 VA mental disorder examination, the 
examiner indicated that the veteran had a Axis I diagnoses of 
major depression, chronic without psychosis, as well as 
alcohol dependence in full sustained remission.  In the 
December 1998 VA general medical examination, the examiner 
diagnosed the veteran with psycho-affective disorder and 
major depressive disorder.  PTSD was not diagnosed until May 
2001.  

Accordingly, as no prior PTSD diagnosis exists, the date 
entitlement arose is May 31, 2001, the date of the initial 
PTSD diagnosis.  Because the date of the claim precedes the 
date entitlement arose, the later date is assigned.  See 38 
C.F.R. 
§ 400(q), (r) (2007).  Therefore, the veteran is entitled to 
service connection for PTSD effective May 31, 2001.

The veteran has contended that he is entitled to service 
connection dating back to his initial December 1967 claim 
[see the May 2008 Board hearing transcript, pgs.10, 12].  
However, as has been discussed above his claims of 
entitlement to service connection for a psychiatric 
disability prior to September 1998 were finally denied.  
Moreover, PTSD was not diagnosed until May 2001.  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that he displayed PTSD 
symptoms before he filed his claim for PTSD and he should be 
compensated therefore.  While not necessarily disagreeing 
that the veteran's PTSD may have manifested at some unknown 
and unknowable time prior to May 31, 2001, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of the 
law to the pertinent facts.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an effective date of May 31, 2001, but 
no earlier, may be assigned for service connection for PTSD.  
To that extent, the appeal is allowed.


ORDER

An effective date of May 31, 2001 for the award of service 
connection for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


